Citation Nr: 1714543	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include hallux valgus with hammer toes and pes planus.

2.  Entitlement to service connection for a left foot disability, to include left foot hammer toes and pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in April 2015 when the foot disability service connection issues listed above were remanded for additional development.  At that time, the Board also denied service connection for knee disabilities; those issue are thus resolved and no longer in appellate status.

Notably, the foot disability issue on appeal arises from the Veteran's June 2010 claim for service connection that described the pertinent disability as "Bilateral Foot Condition."  During processing and adjudication of that claim, the matter was recharacterized by the RO as (1) "Entitlement to service connection for right foot hallux valgus with hammer toes, also claimed as a right foot condition," and (2) "Entitlement to service connection for left foot hammer toes, also claimed as a left foot condition."  As discussed below, however, the Board's April 2015 remand of these issues recognized an abbreviated notation in the Veteran's service records that suggests that the Veteran was medically observed to have pes planus during service; this suggestion was essentially confirmed by an August 2015 VA medical opinion obtained during the processing of the Board's remand.  Accordingly, the Board finds that the Veteran's in-service diagnosis of pes planus is now a key element raised for consideration in the Veteran's claim of entitlement to service connection for "Bilateral Foot Condition."  The Board has recharacterized the issues accordingly, as reflected on the title page of this decision.

The Board's April 2015 decision also referred an issue of entitlement to service connection for a right wrist disability to the RO for appropriate action.  In July 2015, the RO issued a rating decision granting service connection for arthritis, status post right wrist fracture; there is no further action to be referred to the RO regarding this matter.

The Board also notes that the Veteran filed a December 2015 notice of disagreement (NOD) initiating a new appeal concerning various issues.  The Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of that NOD and is processing that appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the introduction section, above, this appeal originated from a claim for a "Bilateral Foot Condition," and an August 2015 VA medical opinion now confirms that the notation of "p. pl" as an abnormal finding on the Veteran's July 1979 service separation report is "consistent with pes planus."  The Board finds that the record raises bilateral pes planus as a diagnosis for consideration in the Veteran's claim for service connected disability compensation for "Bilateral Foot Condition."  However, the development and adjudication of this case has been focused upon addressing diagnoses of hallux valgus and hammertoes, and the Board finds insufficient evidence of record to complete an adequately informed appellate review of the question of whether service connection may be warranted for pes planus.  In particular, the Board finds that the evidence does not clearly indicate whether the Veteran currently has pes planus of one or both feet (as he was noted to have during service).

The October 2010 VA examination report conducted for the purposes of the claim on appeal describes that the "Veteran states he had feet pain RT > LT while he was in service."  The report did not recognize the notation of pes planus on the Veteran's separation examination report, referring to the noted in-service abnormality as "non-specific with no additional explanation."  The October 2010 VA examination report notes current symptoms including "lack of endurance (while standing, while walking) of at least the right foot involving "entire foot."  The October 2010 VA examination report does not present a clear discussion of diagnoses found for the feet, nor does it indicate diagnoses ruled out.  Rather, the October 2010 VA examination report presents questions and answers regarding the "purpose" of the examination (For example: "IS THIS EXAMINATION FOR HAMMERTOES?  Yes").  This information states that the examination was purposed for evaluation of hammertoes and hallux valgus (or rigidus), and states that the examination was not for evaluation of flatfoot / pes planus ("IS THIS EXAMINATION FOR FLATFOOT?  No.").  The October 2010 VA examination report concluded that the Veteran's "right hallux valgus and bilateral hammer toes" were not "caused by an ingrown toe nail" during service.  The Board is not able to conclude that the October 2010 VA examination report presents a clear finding that the Veteran's in-service pes planus (of which the examiner was not aware) had resolved and that the Veteran does not currently have pes planus any longer; nor is the Board able to conclude that the October 2010 VA examination report presents sufficient information to otherwise resolve this aspect of the claim on appeal.

The newer August 2015 VA medical opinion was prepared "without in-person or video telehealth examination)," informed only by review of the documentary evidence of record.  The author of the August 2015 VA medical opinion was specifically asked whether "right foot hallux valgus," "right foot hammer toes," and/or "left foot hammer toes" had onset in service or may otherwise be causally related to service.  The limiting phrasing of the instructions did not query the examiner as to whether the Veteran may currently have pes planus or, instead, whether the Veteran's in-service pes planus has resolved.  The August 2015 VA medical opinion was not prepared with any opportunity to directly examine the Veteran's feet or interview the Veteran, and does not otherwise attempt to address this question regarding the presence or absence of pes planus at this time.  The August 2015 VA medical opinion does suggest that the Veteran's pes planus noted in-service was "less likely as not incurred in service," because "[o]bviously, the fact that the veteran was not seen for musculoskeletal condition from a lot of road marching while in service makes less likely as not incurred in service."  However, the Board briefly observes that when the Veteran underwent his entrance medical examination in April 1976, his feet were found to be free of any abnormality and pes planus was not noted; in brief, the August 2015 VA medical opinion's comment is not a sufficient basis for the Board to conclude that any current pes planus is unrelated to the Veteran's military service.  It remains critical to informed appellate review of the Veteran's claim to develop some evidence that clearly indicates whether the Veteran's in-service pes planus still exists, or has since resolved.

The Board notes that the Veteran's other medical reports of record do not otherwise clarify this matter.  For this reason, the Board finds that a new VA examination of the Veteran's feet is necessary to facilitate appropriately informed appellate review.

The Board additionally observes that the evidentiary record presents suggestions that some of the Veteran's pertinent VA medical records may be outstanding and not currently available for review in the Veteran's claims-file.  A June 2011 Orthopedic Surgery Attention Note (documented in Virtual VA) describes that the Veteran "has been treated here for foot pain and is scheduled to undergo foot surgery," but full documentation of the referenced pertinent treatment and surgery does not appear to be otherwise available for review in the claims-file.  The Board observes that the August 2015 VA examination report noted review of the Veteran's records in CPRS (Computerized Patient Records System); the Board does not have access to review records in CPRS, and any pertinent details of the Veteran's foot health and diagnoses in CPRS must be made available for the Board's review as they are constructively of record and may contain information pertinent to the claim at hand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board further notes that there are other indications in the Veteran's available VA medical records that suggest there may be gaps in the set available for the Board's review.  Appropriate action to make the complete set of the Veteran's pertinent VA medical records available for review in the claims-file is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to ensure that the Veteran's claims-file includes all pertinent VA treatment records concerning his feet.  All outstanding VA medical records concerning treatment (including the "foot surgery" referenced in a June 2011 note) should be made available for review, including any records available in CPRS (a source of the Veteran's medical records identified in the August 2015 VA medical opinion).  If the AOJ determines that any indicated foot treatment (such as the above-referenced foot surgery) was conducted outside of VA, appropriate steps to contact the Veteran to identify the source of any pertinent private medical records, and then to assist the Veteran in obtaining any such records, should be completed.

2.  After the record is determined to be complete, the AOJ should schedule the Veteran for a new VA examination to determine the nature and etiology of his disabilities of the left and right feet.  The entire claims-file should be reviewed by the examiner.  After reviewing the record, the examiner is asked to opine as to the following:

a) Please clearly and specifically indicate whether the Veteran is currently diagnosed with pes planus in either or both of his feet.  In providing this information, please specifically discuss the Veteran's documented in-service pes planus (on the July 1979 separation medical examination), and explain whether (i) the in-service pes planus still exists in some form, (ii) the in-service pes planus has resolved at some point since service, (iii) the in-service diagnosis of pes planus was likely erroneous, or (iv) some other explanation regarding the current presence or absence of pes planus in either or both of the Veteran's feet.

b) Please opine as to whether it is it at least as likely as not (a 50 percent or greater probability) that any current disability of either of the Veteran's feet had onset during or was otherwise caused by or causally linked to the Veteran's military service.

The examiner is to specifically consider and address the Veteran's lay statements concerning his recollections of pertinent observable symptomatology.  A complete rationale for all opinions must be provided.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

